                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRANDON J. WEATHERS,                     )
                                         )
                    Petitioner,          )                  8:19CV296
                                         )
             v.                          )
                                         )              MEMORANDUM
SCOTT FRAKES,                            )               AND ORDER
                                         )
                    Respondent.          )
                                         )

       This matter is before the court on preliminary review of Petitioner’s Amended
Petition for Writ of Habeas Corpus (Filing No. 9-1) brought pursuant to 28 U.S.C.
§ 2254. The purpose of this review is to determine whether Petitioner’s claims, when
liberally construed, are potentially cognizable in federal court.

       Petitioner advises that he wishes to add one claim, that is a claim of actual
innocence. While the Supreme Court has not determined that a claim of actual
innocence is cognizable as a stand-alone claim, I shall progress it out of an abundance
of caution. Condensed, summarized and restated for clarity, Petitioner’s claims are
these:

      Claim One:          Appellate counsel was ineffective for failing to
                          assign as error the trial court’s failure to conduct an
                          adequate inquiry into Petitioner’s motion to
                          substitute counsel.

      Claim Two:          Appellate counsel was ineffective for failing to
                          assign as error that the Petitioner’s waiver of counsel
                          was not knowingly, voluntarily and intelligently
                          made.

      Claim Three:        Appellate counsel was ineffective for failing to
                          assign as error that Petitioner was denied his right to
                           effective assistance of trial counsel due to ineffective
                           cross-examination.

      Claim Four:          Appellate counsel was ineffective for failing to
                           assign as error that the prosecution withheld
                           exculpatory evidence in violation of Brady v.
                           Maryland.

      Claim Five:          Appellate counsel was ineffective for failing to
                           assign as error that trial counsel was ineffective for
                           failing to suppress the DNA evidence.

      Claim Six:           Petitioner is actually innocent.

       The court determines that these claims, when liberally construed, are potentially
cognizable in federal court. However, the court cautions Petitioner that no
determination has been made regarding the merits or any defenses or whether there
are procedural bars that will prevent Petitioner from obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

       1.    Upon initial review of the amended habeas corpus petition (Filing No.
9-1), which supersedes the earlier petition, the court determines that the foregoing
claims are potentially cognizable.

       2.     By October 21, 2019, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following text:
October 21, 2019: deadline for Respondent to file state court records in support of
answer or motion for summary judgment.1


      1
       Respondent has already filed state court records. If Respondent wishes to
supplement those records, Respondent may do so.
                                           2
      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

           A.    The motion for summary judgment must be accompanied by a
                 separate brief, submitted at the time the motion is filed.

           B.    The motion for summary judgment must be supported by any state
                 court records that are necessary to support the motion. Those
                 records must be contained in a separate filing entitled:
                 “Designation of State Court Records in Support of Motion for
                 Summary Judgment.”

           C.    Copies of the motion for summary judgment, the designation,
                 including state court records, and Respondent’s brief must be
                 served on Petitioner except that Respondent is only required to
                 provide Petitioner with a copy of the specific pages of the record
                 that are cited in Respondent’s motion and brief. In the event that
                 the designation of state court records is deemed insufficient by
                 Petitioner or Petitioner needs additional records from the
                 designation, Petitioner may file a motion with the court requesting
                 additional documents. Such motion must set forth the documents
                 requested and the reasons the documents are relevant to the
                 cognizable claims.

           D.    No later than 30 days following the filing of the motion for
                 summary judgment, Petitioner must file and serve a brief in
                 opposition to the motion for summary judgment. Petitioner may
                 not submit other documents unless directed to do so by the court.

           E.    No later than 30 days after Petitioner’s brief is filed, Respondent
                 must file and serve a reply brief. In the event that Respondent

                                       3
                     elects not to file a reply brief, Respondent should inform the court
                     by filing a notice stating that he will not file a reply brief and that
                     the motion is therefore fully submitted for decision.

               F.    If the motion for summary judgment is denied, Respondent must
                     file an answer, a designation and a brief that complies with terms
                     of this order. (See the following paragraph.) The documents must
                     be filed no later than 30 days after the denial of the motion for
                     summary judgment. Respondent is warned that failure to file an
                     answer, a designation and a brief in a timely fashion may
                     result in the imposition of sanctions, including Petitioner’s
                     release.

      4.    If Respondent elects to file an answer, the following procedures must be
followed by Respondent and Petitioner:

               A.    By October 21, 2019, Respondent must file all state court records
                     that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d)
                     of the Rules Governing Section 2254 Cases in the United States
                     District Courts. Those records must be contained in a separate
                     filing entitled: “Designation of State Court Records in Support of
                     Answer.”2

               B.    No later than 30 days after the relevant state court records are
                     filed, Respondent must file an answer. The answer must be
                     accompanied by a separate brief, submitted at the time the answer
                     is filed. Both the answer and the brief must address all matters
                     germane to the case including, but not limited to, the merits of
                     Petitioner’s allegations that have survived initial review, and

      2
          See footnote 1.
                                             4
     whether any claim is barred by a failure to exhaust state remedies,
     a procedural bar, non-retroactivity, a statute of limitations, or
     because the petition is an unauthorized second or successive
     petition. See, e.g., Rules 5(b) and 9 of the Rules Governing
     Section 2254 Cases in the United States District Courts.

C.   Copies of the answer, the designation, and Respondent’s brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondent is only required to provide Petitioner
     with a copy of the specific pages of the designated record that are
     cited in Respondent’s answer and brief. In the event that the
     designation of state court records is deemed insufficient by
     Petitioner or Petitioner needs additional records from the
     designation, Petitioner may file a motion with the court requesting
     additional documents. Such motion must set forth the documents
     requested and the reasons the documents are relevant to the
     cognizable claims.

D.   No later than 30 days after Respondent’s brief is filed, Petitioner
     must file and serve a brief in response. Petitioner must not submit
     any other documents unless directed to do so by the court.

E.   No later than 30 days after Petitioner’s brief is filed, Respondent
     must file and serve a reply brief. In the event that Respondent
     elects not to file a reply brief, he should inform the court by filing
     a notice stating that he will not file a reply brief and that the merits
     of the petition are therefore fully submitted for decision.

F.   The clerk of the court is directed to set a pro se case management
     deadline in this case using the following text: November 18,
     2019: check for Respondent’s answer and separate brief.

                             5
       5.    No discovery shall be undertaken without leave of the court. See Rule 6
of the Rules Governing Section 2254 Cases in the United States District Courts.

      DATED this 4th day of September, 2019.

                                      BY THE COURT:

                                      s/ Richard G. Kopf
                                      Senior United States District Judge




                                         6
